Name: Commission Directive 75/502/EEC of 25 July 1975 limiting the marketing of seed of smooth-stalk meadow grass (Poa pratensis L.) to seed which has been officially certified 'basic seed' or 'certified seed'
 Type: Directive
 Subject Matter: plant product;  marketing;  means of agricultural production
 Date Published: 1975-08-29

 Avis juridique important|31975L0502Commission Directive 75/502/EEC of 25 July 1975 limiting the marketing of seed of smooth-stalk meadow grass (Poa pratensis L.) to seed which has been officially certified 'basic seed' or 'certified seed' Official Journal L 228 , 29/08/1975 P. 0026 - 0026 Finnish special edition: Chapter 3 Volume 6 P. 0151 Greek special edition: Chapter 03 Volume 13 P. 0134 Swedish special edition: Chapter 3 Volume 6 P. 0151 ++++( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 2 ) OJ NO L 356 , 27 . 12 . 1973 , P . 79 . COMMISSION DIRECTIVE OF 25 JULY 1975 LIMITING THE MARKETING OF SEED OF SMOOTH-STALK MEADOWGRASS ( POA PRATENSIS L . ) TO SEED WHICH HAS BEEN OFFICIALLY CERTIFIED " BASIC SEED " OR " CERTIFIED SEED " ( 75/502/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 14 JUNE 1966 ( 1 ) ON THE MARKETING OF FODDER PLANT SEED , AS LAST AMENDED BY THE COUNCIL DIRECTIVE OF 11 DECEMBER 1973 ( 2 ) , IN PARTICULAR ARTICLE 3 ( 3 ) THEREOF ; WHEREAS THE ABOVEMENTIONED DIRECTIVE PERMITS THE MARKETING OF BASIC , CERTIFIED AND COMMERCIAL SEED OF SMOOTH-STALK MEADOWGRASS ( POA PRATENSIS L . ) ; WHEREAS ARTICLE 3 ( 3 ) OF THE DIRECTIVE AUTHORIZES THE COMMISSION TO PROHIBIT THE MARKETING OF FODDER PLANT SEED UNLESS IT HAS BEEN OFFICIALLY CERTIFIED AS " BASIC SEED " OR " CERTIFIED SEED " ; WHEREAS THE MEMBER STATES NOW PRODUCE SUFFICIENT AMOUNTS OF BASIC AND CERTIFIED SEED TO SATISFY THE DEMAND FOR SEED OF SMOOTH-STALK MEADOWGRASS INSIDE THE COMMUNITY ; WHEREAS IT IS CONSEQUENTLY APPROPRIATE TO ADMIT NO LONGER THE MARKETING OF SMOOTH-STALK MEADOWGRASS AFTER THE STOCKS RESULTING FROM CURRENT PRODUCTION CONDITIONS HAVE BEEN USED UP ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE MEMBER STATES PROVIDE THAT FROM 1 JULY 1976 IT IS NO LONGER PERMITTED TO MARKET SEED OF SMOOTH-STALK MEADOWGRASS ( POA PRATENSIS L . ) UNLESS IT HAS BEEN OFFICIALLY CERTIFIED AS " BASIC SEED " OR " CERTIFIED SEED " . ARTICLE 2 THE MEMBER STATES SHALL , NOT LATER THAN 1 JULY 1976 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 JULY 1975 . FOR THE COMMISSION P.J . LARDINOIS MEMBER OF THE COMMISSION